
	
		II
		111th CONGRESS
		2d Session
		S. 3555
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2010
			Mr. Johnson (for himself
			 and Mr. Thune) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate the Federal building and United States
		  courthouse located at 515 9th Street in Rapid City, South Dakota, as the
		  Andrew W. Bogue Federal Building and United States
		  Courthouse.
	
	
		1.Andrew W. Bogue Federal
			 Building and United States Courthouse
			(a)DesignationThe Federal building and United States
			 courthouse located at 515 9th Street in Rapid City, South Dakota, shall be
			 known and designated as the Andrew W. Bogue Federal Building and United
			 States Courthouse.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States courthouse referred to in subsection (a) shall be deemed to
			 be a reference to the Andrew W. Bogue Federal Building and United States
			 Courthouse.
			
